Citation Nr: 0836278	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-05 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The appellant's late husband, whom she is presumed to have 
legally married in 1978, had service as a recognized 
Philippine guerrilla from January 2, 1945, to November 14, 
1945.  He was born in 1923 and died in June 1991. 

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant was scheduled to testify before a Veterans Law 
Judge in July 2008, but failed to appear. 


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for an injury to Muscle Group X of the left 
foot, moderate, with metallic foreign bodies, rated as 10 
percent disabling from 1952; residuals, injury to left ulnar 
nerve (minor) and Muscle Group IX with weakened hand grip, 
rated as 10 percent disabling since 1952; and scars from a 
2nd degree burn, 3"x2", with mild injury to the Muscle Group 
XIV, left thigh, and shell fragment wounds to the right 
frontal, right scapular and right leg regions, rated at 0 
percent since 1952 (date of initial claim).

2.  The veteran's death certificate indicates that he died on 
June [redacted], 1991.  The death certificate shows the cause of 
death as periampullary carcinoma with metastasis to the 
liver.

3.  No competent and probative medical evidence or credible 
opinion has been submitted or identified to demonstrate that 
the veteran's death was related to his military service or to 
service-connected disabilities.

4.  No competent and probative medical evidence or credible 
opinion has been submitted or identified to demonstrate that 
service-connected disabilities contributed to, aided or lent 
assistance to the production of the veteran's death, or made 
him less capable of resisting his terminal disease. 


CONCLUSION OF LAW

The cause of the veteran's death was not related to, 
contributed to or otherwise lent assistance to by any injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1310 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303(a)(c), 3.307, 
3.309, 3.310, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The appellant filed her claim for benefits in May 2006.  
Since then, all available private medical records and an 
opinion have been attached to the claims file, and she has 
indicated that she has nothing further to submit.  An SOC was 
issued, in which the requirements to support the claim were 
discussed at length.  In the aggregate, the Board finds that 
the RO has satisfied the duty to notify and assist under the 
VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  She was advised of her 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  She has submitted additional 
information, and has indicated that she has no other 
information or evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims file, and that she 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for a fair 
disposition of the current appeal, nor has she suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.

Thus, any absence of information was harmless error and, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as effective date, the Board notes 
that such information was provided to the appellant, and, 
given the nature of the conclusion herein, any presumption of 
error as to VCAA notice has been rebutted in this case.  See 
Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Criteria, Factual Background, and Analysis

Under 38 U.S.C.A. § 1110, a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when 
manifested to a compensable degree within the initial post-
service year.  38 C.F.R. §§ 3.307, 3.309(a).

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse is generally 
entitled to dependency and indemnity compensation (DIC).  See 
38 U.S.C.A. § 101.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death. It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected disability accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  All the 
evidence of record has been reviewed, and pertinent evidence 
will be delineated herein.  However, the Board's analysis 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It appears that all available clinical records are in the 
file.  Service treatment files and other records reflect the 
late veteran's history of shrapnel injury, for which 
residuals he had service connection during his lifetime 
following his initial claim in 1952.  Service documents did 
not reflect other disabilities, including any 
gastrointestinal disease or cancer.  On VA examination in 
April 1953, he was described as having residuals of the 
shrapnel wounds, but there was no complaint or finding of any 
organic disability, to include cancer or other pertinent 
disease.

A report of a period of private hospital confinement in 
February 1990, and reports of some care and tests done in May 
1991, is of record.  A pancreatic duodenectomy was 
undertaken, from which the pathological diagnosis was 
rendered of periampullary carcinoma.  A summary history was 
taken, noting his having undergone surgery on his left foot 
in 1944, and having been confined in 1954 for epigastric 
pain.  No further details were identified as to the 1954 
care, nor were additional clinical records available.  A 
number of incidental findings were shown, including of 
orthopedic and respiratory problems but not specifically 
relating to his service-connected disabilities.

An opinion was received, dated in October 2006 from J.Q., 
M.D., who had reviewed the veteran's records, including the 
aforementioned hospital report, at the request of the 
veteran's family.  Dr. Q opined as follows:

During [the veteran's] confinement at 
[the private facility] on May 11, 1991, 
his medical record shows that he was 
confined in a hospital in 1954 for 
epigastric pain but no documented 
discharge diagnosis.  This may have been 
the first sign that would have 
contributed to his cause of death, 
periampullary carcinoma with metastasis 
to liver.  

Though no complaint was made during the 
specific time period required from 
discharge, the process may have been well 
under way due to the stress he has 
encountered during the war.  This stress 
may have precipitated an ulcer-like 
symptom in which periampullary carcinoma 
may have been overlooked or difficult to 
diagnose.

Taking into consideration the year he was 
confined for epigastric pain to the year 
of discharge, it is obvious that he did 
not fit in the time frame allotted for 
claim but, as noted in [38 C.F.R. §] 
3.307, "the disease must have become 
manifest to a degree of 10 percent or 
more within 1 year . . ." is difficult.  
Difficult in the sense that 10 percent of 
a possible ulcer, cancer or some other 
form of disease, may in fact push a 
patient for check-up.  

For his complaints at that time, I have 
no known way to assess 10 percent of 
peptic ulcer.  The reason for confinement 
in 1954 may have started during or 1 year 
after service and 10 percent criteria met 
but 10 percent was not enough to push 
patient for check-up.

To conclude, my medical opinion, the 1954 
confinement of [the veteran] may have 
been a contributory factor to his cause 
of death.  His confinement that year may 
have actually been more than 50 percent 
of a peptic ulcer or ulcer like disease 
but was already 10 percent or more during 
and/or 1 year after service discharge.

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  While the 
conclusions of a physician are medical conclusions which the 
Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).

In this, as in any other case, it remains the duty of the 
Board as the factfinder to determine credibility in any 
number of other contexts, whether it has to do with testimony 
or other lay or other evidence.  See Culver v. Derwinski, 
3 Vet. App. 292, 297 (1992).  A layperson is not qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); and Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); however, a lay statement may be made which relays the 
visible symptoms of a disease or disability or the facts of 
observed situations or circumstances, see Caldwell v, 
Derwinski, 1 Vet. App. 466, 469 (1991), after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  Recent cases have 
addressed what is propitious for observation in that regard.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
also see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence has potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  In any event, the Board 
has the clear duty to assess the credibility and weight to be 
given the evidence.

A valid nexus opinion is based on the history as provided by 
the veteran and a review of the veteran's claims file.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to 
accept physician's opinion when it is based exclusively upon 
recitations of claimant).

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion which is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran which formed the basis for the 
opinion.  VA and the Board may not, however, simply disregard 
a medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran.  Here, 
the history reported by the late veteran on examination is 
contradicted by the record; therefore, the examiner's opinion 
is not competent evidence.  Kowalski, supra; Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006). 

The Board recognizes that the decedent veteran had multiple 
service-connected disabilities.  Nonetheless, the issue is 
not the nature of his impairment, but whether there was any 
association between the service-connected disabilities and 
the cause of his death.  Again, the Board is mindful of the 
concerns of his widow.  Although she is entitled to her 
observations, is not qualified to render medical judgments or 
nexus opinions, and in fact, was not married to him until 
1978, more than two decades after the purported epigastric 
distress in 1954, and more than three decades after service, 
so she was not in a position to observe him at those times. 

Of record are service reports, and a singule remote history 
(in 1990-1991) of care for epigastric distress (absent 
clinical records in that regard) in 1954, and a hospital 
report from 1990-1991 when the veteran was found to have his 
terminal illness.  There is a medical opinion of record, 
based upon a review of the veteran's records.  It must be 
noted that it is possible to discredit any vague 
hypothesizing as to the singular historic reference to care 
for epigastric distress in 1954 by a critical comparison of 
that to the entirely negative clinical evaluation by VA in 
1953 with regard to any epigastrc problem including an ulcer.  
Perhaps the opinion was rendered without, or somehow 
discounting, any consideration of that negative finding of 
record.

In any event, that medical opinion in this case is 
speculative and at best hypothetical, having been premised on 
a variety of unknowns and assumptions, most if not all of 
which is not are in no way otherwise supportable in fact or 
medical documentation.  To utilize the private medical 
opinion in this case (based on a recent review of the file) 
for a grant of service connection for the cause of death 
would require an inference linking that singular notation of 
"epigastric distress" in 1954, some 9 years after service, 
to a diagnosis of an ulcer, which is not otherwise 
demonstrated in any manner; and in turn assuming that to be a 
precursor of the cancer which was found in 1990-1991.  Even 
the opining physician admits that there is no sound medical 
basis for such a premise (utilizing the term "may" eight 
different times in his statement), and thus the conclusion, 
other than as a remote possibility (as opposed to being as 
likely as not), is not at all persuasive for a grant of 
service connection for cause of death.  The law is clear that 
medical evidence merely indicating that a disability or death 
"may or may not" be related to service or an earlier 
disorder is too speculative to establish any such 
relationship.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Moreover, no competent medical evidence or credible opinion 
has been submitted or identified to demonstrate that service-
connected disabilities contributed to, aided, or lent 
assistance to the production of the veteran's death, or made 
him less capable of resisting the fatal disease.  

After careful consideration, the Board finds that the 
evidence preponderates against the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  Therefore, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

ORDER

Service connection for the cause of the veteran's death is 
denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


